Exhibit 10.2
SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
     THIS SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is
dated as of May 7, 2009 (the “Effective Date”), between COLEMAN CABLE, INC., a
Delaware corporation (the “Company”) and Kenneth A. McAllister (“Executive”).
     Section 1. TERM OF AGREEMENT
     The term of this Agreement shall commence on and as of the Effective Date
and continue until Executive’s employment has terminated and the obligations of
the parties hereunder have terminated or expired or have been satisfied in
accordance with their terms.
     Section 2. DEFINITIONS
     For purposes of this Agreement, the following terms have the meanings set
forth in this Section:
     2.1. “Board” means the Board of Directors of the Company.
     2.2. “Cause” means:
               (a) Executive’s gross neglect or willful failure to perform his
duties and responsibilities with the Company in all material respects or to
substantially comply with a specific and lawful directive of the Company’s Chief
Executive Officer or any other officer of the Company to whom Executive directly
reports or the Board, in each case after a written demand for substantial
performance or substantial compliance is delivered to Executive by or on behalf
of the Company’s Chief Executive Officer or the Board, which demand specifically
identifies the manner in which the Company’s Board of Directors believes that
Executive has not so performed his duties and which demand is not met within
thirty (30) days of its delivery to Executive;
               (b) any act of fraud or embezzlement by Executive in connection
with the Company or its affiliates;
               (c) a willful and material breach of this Agreement by Executive
which Executive fails to cure within thirty (30) days of Executive’s receipt of
written notice of such breach; or
               (d) Executive’s conviction or entering into a plea of nolo
contendere to (A) a crime involving moral turpitude or (B) any other crime
materially impairing or materially hindering Executive’s ability to perform his
duties for the Company.
     2.3. “Change in Control” means any of the following events:
               (a) any person or other entity (other than any of the Company’s
subsidiaries or any employee benefit plan sponsored by the Company or any of its
subsidiaries) including any person as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner, as defined in Rule 13d-3 under

 



--------------------------------------------------------------------------------



 



the Exchange Act, directly or indirectly, of more than fifty percent (50%) of
the total combined voting power of all classes of capital stock of the Company
normally entitled to vote for the election of directors of the Company (the
“Voting Stock”);
               (b) the stockholders of the Company approve the sale of all or
substantially all of the property or assets of the Company and such sale occurs;
               (c) the stockholders of the Company approve a consolidation or
merger of the Company with another corporation (other than with any of the
Company’s subsidiaries), the consummation of which would result in the
shareholders of the Company immediately before the occurrence of the
consolidation or merger owning, in the aggregate, less than 60% of the Voting
Stock of the surviving entity, and such consolidation or merger occurs;
               (d) a change in the Company’s Board of Directors occurs with the
result that the members of the Board immediately prior to such change no longer
constitute a majority of such Board of Directors; or
               (e) any other change of ownership or effective control (as
defined in Section 280G(b)(2) of the Internal Revenue Code (the “Code”)).
     2.4. “Code” means the Internal Revenue Code of 1986, as amended.
     2.5. “Date of Termination” means: (i) if Executive’s employment terminates
by virtue of Executive’s death, the date of death and (ii) in all other cases,
the date as of which a termination of Executive’s employment becomes effective
in accordance with the provisions of Section 3.1(d).
     2.6. “Disability” means any physical or mental illness or infirmity of
Executive (expressly excluding habitual use of alcohol or drugs) that causes
Executive to be substantially unable to perform Executive’s duties with the
Company (i) for any period of one hundred twenty (120) consecutive days,
(ii) for two hundred seventy (270) days, whether or not consecutive, in any
period of three hundred sixty five (365) days, despite provision by the Company
of reasonable accommodations as required by law, or (iii) at such earlier time
as Executive submits or the Company receives satisfactory medical evidence that
Executive has a physical or mental disability or infirmity which will likely
prevent him from returning to the performance of Executive’s work duties for
four (4) months or longer. In the event of any dispute regarding the
determination of the Employee’s disability, such determination shall be made by
a physician selected by the Company, at the Company’s sole expense, in
consultation with the Employee’s primary treating physician; provided, however,
that the Employee’s Disability shall be conclusively presumed if such
determination is made by an insurer providing disability insurance coverage to
the Employee or the Company in respect of the Employee.
     2.7. “Good Reason” means the occurrence, without Executive’s express prior
written consent, of any of the following:
               (a) a material diminution in Executive’s authority, duties, or
responsibilities, other than a reduction attributable to Executive’s continued
failure to

2



--------------------------------------------------------------------------------



 



substantially perform Executive’s duties with the Company or to accommodate
Executive’s physical or mental illness or infirmity;
               (b) a material diminution in Executive’s base salary, except with
respect to across-the-board salary reductions generally implemented for certain
levels of management employees of the Company; or
               (c) a change in location of Executive’s office within the
two-year period on and after a Change in Control, that is fifty (50) miles or
more from the office where Executive was located as of the Effective Date;
but only if (i) Executive delivers a written notice to the Company within thirty
(30) days of the initial existence of such occurrence, which notice specifically
identifies the occurrence and demands that it be remedied and (ii) if such
occurrence is capable of being remedied, the Company fails to remedy the same
within thirty (30) days after receiving such written notice or, if the same is
not capable of being remedied within such period of time, the Company fails to
commence diligently to seek to remedy the same within such period and thereafter
to continue to seek to remedy such failure until remedied.
For the avoidance of doubt, any prospective action that would, if actually taken
or implemented, constitute Good Reason through the application of (a) through
(c) above (after the expiration without cure of the applicable notice and cure
period provided for above) shall not in any event be deemed to have occurred
unless and until such action is actually taken or implemented.
     2.8. “Separation from Service” means a termination of Executive’s
employment that constitutes a separation from service under Section 409A of the
Code.
     Section 3. TERMINATION AND COMPENSATION UPON TERMINATION
     3.1. In General.
               (a) Termination by Company. The Company (acting through the Chief
Executive Officer or the Board) may at any time elect to terminate Executive’s
employment by delivery of a notice of termination to Executive for any reason
(including on account of Disability) or no reason, with or without Cause.
               (b) Termination by Executive. Executive may elect to terminate
Executive’s employment by delivery of a notice of termination (i) with Good
Reason, in accordance with the provisions of Section 2.7, or (ii) for any other
reason (including on account of Disability) or no reason, at any time.
               (c) Notice of Termination. Any termination of Executive’s
employment, whether by the Company or by Executive, shall be communicated by
written notice of termination to the other party in accordance with the terms of
Section 5.5. The notice of termination shall state the specific termination
provision in this Agreement relied upon and set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and shall state an
effective date of termination that complies with the requirements of subsection
(d).

3



--------------------------------------------------------------------------------



 



               (d) Effective Date of Termination. Unless otherwise agreed upon
in writing by the Company and Executive:
                    (i) the effective date of termination of Executive’s
employment in the case of a termination of Executive’s employment by the Company
for any or no reason shall not be more than ninety (90) days after the date the
notice of termination is given by the Company;
                    (ii) the effective date of termination in the case of a
termination of Executive’s employment by Executive for any reason shall not be
less than thirty (30) nor more than thirty-five (35) days after the date the
notice of termination is given by Executive.
               (e) All payments made to or in respect of Executive pursuant to
this Section 3 shall be made in a cash lump sum within thirty (30) days
following the Date of Termination, except where this Agreement (or the plan
pursuant to which such payment is to be made) provides otherwise. No amounts
that are “deferred compensation” within the meaning of Section 409A of the Code
and that are payable under this Agreement as a result of Executive’s termination
of employment shall be payable to Executive unless Executive’s termination of
employment also constitutes a Separation from Service.
     3.2. Death, Disability, Termination for Cause, or Resignation without Good
Reason. Executive’s employment shall be terminated automatically on the date of
Executive’s death or Disability. Upon such a termination of employment, or upon
a termination of employment by the Company for Cause, or upon a termination of
employment by Executive without Good Reason, the Company shall pay to Executive
(or, in the event of Executive’s death, to Executive’s beneficiary or estate),
when the same would otherwise have been due, the base salary and any bonus then
payable through the Date of Termination and shall have no further obligations
under this Agreement.
     3.3. Termination Without Cause or With Good Reason. If Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason, the Company shall pay to Executive:
               (a) when the same would otherwise have become due and payable,
the base salary and any bonus then payable through the Date of Termination
(without regard to any reduction therein constituting Good Reason within the
meaning of Section 2.7(b)), plus
               (b) an amount of severance pay equal to one and one-half (1.50)
times the amount of Executive’s annual base salary as in effect on the Date of
Termination (without regard to any reduction therein constituting Good Reason
within the meaning of Section 2.7(b)), which amount shall be paid in twenty-four
(24) consecutive equal semi-monthly installments, commencing not later than the
first day of second calendar month following the Date of Termination and
continuing thereafter until paid in full. In the event that any payments due
under this subsection (b) constitute “deferred compensation” within the meaning
of Section 409A of the Code, Executive’s right to receive a series of
installment payments shall be treated as a right to a series of separate
payments.

4



--------------------------------------------------------------------------------



 



In addition, if Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason all of Executive’s options and restricted
stock that vest based on the passage of time shall vest immediately (to the
extent not previously vested) without regard to whether or not any of the
conditions specified therein have been achieved.
     3.4. Cost of COBRA Continuation Coverage. If and to the extent that
Executive, following a termination of Executive’s employment described in
Section 3.3, properly and timely elects (on behalf of Executive and Executive’s
qualified beneficiaries) continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) with respect to the
Company’s group health plan, Executive shall pay the then-current portion of the
cost of such coverage that would be payable by the Company’s similarly situated
active employees and the Company shall pay the balance of such then-current
costs as long as and for the period during which the Company remains obligated
for continuing payments under Section 3.3(b) (without regard to any acceleration
by the Company of such payments). The Company shall be authorized to deduct from
the installments to be paid under Section 3.3 Executive’s then-current share of
the cost of such coverage. The Company’s subsidy of such group health plan
coverage shall terminate upon the earlier of (1) the date of termination of
COBRA continuation coverage and (2) the payment in full by the Company of its
obligations under Section 3.3(b) (without regard to any acceleration by the
Company of such payments), whereupon Executive shall be fully responsible for
the cost of continuing coverage and benefits, if any.
     3.5. General Release Agreement. The obligations of the Company to make the
payments and provide the benefits described in Sections 3.3 and 3.4 are
expressly conditioned upon Executive’s signing and delivering to the Company,
not later than thirty (30) days after the Date of Termination (or such longer
period, to the extent required by law), and thereafter not revoking, a valid
general release agreement in substantially the form attached hereto as
Attachment A. Any breach of Executive’s nondisclosure, nonsolicitation, or
noncompetition obligations to the Company that has or is reasonably likely to
have a material and adverse effect on the Company shall, in addition to all
other remedies available to Company, result in the immediate release of the
Company from any obligation it would otherwise have to make further payments or
provide further benefits under this Agreement. Executive expressly acknowledges
that the Company is prepared to vigorously enforce these promises and that
violation of Executive’s obligations could result in an award of damages or
other legal remedies against Executive and Executive’s subsequent employers.
     3.6. Limitation.
               (a) Notwithstanding the foregoing:
                    (i) In the event that it shall be determined that any
payment or distribution from the Company, any affiliate, or trusts established
by the Company or by any affiliate to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, and with a “payment” including, without limitation, the
vesting of an option or other non-cash benefit or property) (a “Payment”) would
be nondeductible by the Company for Federal income tax purposes because of
Section 280G of the Code, or any successor provision, then the aggregate present
value of amounts payable or

5



--------------------------------------------------------------------------------



 



distributable to or for the benefit of Executive pursuant to this Agreement
(“Agreement Payments”) shall be reduced (but not below zero) to the Reduced
Amount. For purposes of this paragraph, the “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Agreement Payments without causing any Payment to be nondeductible because of
said Section 280G of the Code. The determination to be made hereunder shall be
made within twenty (20) days after the date of termination by the accounting
firm that is then acting as auditor for the Company (the “Accounting Firm”),
which shall provide detailed calculations thereof to the Company and to
Executive, provided, however, that Executive shall elect which and how much of
the Agreement Payments shall be reduced consistent with such calculations. The
determination to be made by the Accounting Firm shall be binding upon the
Company and Executive unless each of the following occurs: (i) within fifteen
(15) days of the date of such determination, either party gives to the other
party a written legal opinion from a nationally recognized law firm stating that
there is a substantial possibility that the Internal Revenue Service will reach
a conclusion different from that reached by the Accounting Firm; (ii) either
party, within fifteen (15) days of the date of such letter, seeks a private
letter ruling from the Internal Revenue Service; and (iii) the Internal Revenue
Service issues a private letter ruling reaching a conclusion different from that
reached by the Accounting Firm. A private letter ruling by the Internal Revenue
Service issued under these circumstances shall be binding upon the Company and
Executive. Present value, for purposes of the calculations under this
Section 3.6, shall be determined in accordance with Section 280G(d)(4) of the
Code. Notwithstanding anything in this Section 3.6 to the contrary, to the
extent any of the payments or benefits provided under the Agreement are reduced
in accordance with the provisions of this Section, payments and benefits that do
not constitute “deferred compensation” within the meaning of Section 409A of the
Code shall be reduced first.
                    (ii) As a result of uncertainty in the application of
Section 280G of the Code at the time of any initial determination by the
Accounting Firm hereunder, it is possible that Agreement Payments will have been
paid or distributed by the Company which should not be so paid or distributed
(“Overpayment”) or that additional Agreement Payments which were not paid or
distributed by the Company could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to Executive which Executive shall repay to the Company
promptly upon receiving notice of such Overpayment together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
(or if paid by Executive to the Company shall be returned to Executive) if and
to the extent such payment would not reduce the amount which is nondeductible
under Section 280(G) of the Code or which is subject to taxation under section
4999 of the Code. In the event that the Accounting Firm determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
               (b) To the extent that any cash payments due under Section 3.3 or
Section 3.4: (i) constitute “deferred compensation” subject to the requirements
of Section 409A of the Code, (ii) are payable to an Executive who is a
“specified employee” (as defined in Section 409A) as a result of Executive’s
Separation from Service, and (iii) would be payable

6



--------------------------------------------------------------------------------



 



during the six (6) month period following Executive’s Separation from Service,
such payments shall be suspended and accumulated by the Company and paid out to
Executive on the first business day following the date that is six (6) months
after Executive’s Separation from Service. In determining whether any cash
payments due under Section 3.3 or Section 3.4 are deferred compensation within
the meaning of Section 409A, the parties agree, to the greatest extent possible
under the Treasury Regulations promulgated under Section 409A, to make use of
any exemptions available under Section 409A, including the short-term deferral
exemption, the separation pay exemption, and the limited payment exemption.
     3.7. Termination Obligations.
                    (a) Executive hereby acknowledges and agrees that all
Company Property and Materials furnished or made available to or acquired by
Executive in the course of or incident to Executive’s employment, belong to the
Company and shall be promptly returned to the Company upon termination of
Executive’s employment for whatever reason. “Company Property and Materials” for
such purpose includes (i) all electronic devices owned, leased, or made
available by the Company for Executive’s use, including personal computers, fax
machines, cellular telephones, pagers, and tape recorders, and (ii) all books,
manuals, records, reports, notes, contracts, lists, blueprints, maps and other
documents, or materials, or copies thereof (including computer files) belonging
to, and all other proprietary information relating to the business of, the
Company. Following termination, Executive will not retain any written or other
tangible material containing any proprietary information of the Company and,
upon request, will confirm Executive’s compliance with this subsection in
writing.
                    (b) Executive’s obligations under this Section 3.7 and
Section 4 (including but not limited to the confidentiality provisions set forth
in Section 4.1) shall survive termination of Executive’s employment and the
expiration of this Agreement.
                    (c) Upon termination of Executive’s employment, Executive
will be deemed to have resigned from all offices and directorships then held
with the Company or any of its affiliates.
     3.8. No Duty to Mitigate. No amount due to Executive under this Agreement
by virtue of the termination of Executive’s employment (other than payments to
be provided in respect of health benefits to the extent that Executive is
entitled to similar benefits by virtue of new employment) shall be reduced by or
on account of any compensation received by Executive as the result of employment
by another employer.
     Section 4. RESTRICTIVE COVENANTS
     4.1. Confidentiality. In the performance of Executive’s duties for the
Company, Executive shall abide by and be bound by the Company’s Code of Business
Conduct and Ethics, including the confidentiality and nonsolicitation
restrictions set forth therein. In addition and not in lieu or in substitution
therefor, Executive shall not, during Executive’s employment or at any time
thereafter, directly or indirectly, disclose or make available to any person for
any reason or purpose whatsoever, any Confidential Information (as defined
below). Executive agrees that, upon termination of Executive’s employment with

7



--------------------------------------------------------------------------------



 



the Company, all Confidential Information in Executive’s possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files), whether or not otherwise included among the Personal
Property required to be returned pursuant to Section 3.7(a), shall be returned
to the Company and shall not be retained by Executive or furnished or disclosed
to any third party in any form except as provided herein; provided, however,
that Executive shall not be obligated to treat as confidential any information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by virtue of a violation of
this Agreement or any other duty owed to the Company by Executive, or (iii) is
lawfully disclosed to Executive by a third party. As used in this Agreement the
term “Confidential Information” means otherwise valuable and unique nonpublic
information disclosed to Executive or known by Executive as a consequence of or
through Executive’s relationship with the Company, including information about
the customers, vendors, employees, consultants, business methods, public
relations methods, organization, procedures, business plans, or finances, of the
Company or its affiliates, whether or not such information constitutes a “trade
secret” under applicable law.
     4.2. Noncompetition.
               (a) Competitive Activity. In addition to the restrictions
contained in the Company’s Code of Business Conduct and Ethics, Executive agrees
that Executive shall not, without the prior written consent of the Company (as
may be communicated through the Company’s Chief Executive Officer or the Board):
                    (i) During the period Executive is employed by the Company
(the “Employment Period”) and during the Restriction Period (as defined in
subsection (c)), directly or indirectly, engage or participate in (as an owner,
partner, stockholder, employee, director, officer, agent, consultant or
otherwise), with or without compensation, any business enterprise that is
directly or indirectly engaged in the business of manufacturing wire and cable
in the United States and in any other countries or territories where the Company
sells its products (x) during the Employment Period, as it is being conducted
while Executive is employed by the Company or (y) during the Restriction Period,
as it was being conducted at the time of the termination of Executive’s
employment (each a “Competitive Business”);
                    (ii) During the Restriction Period, directly or indirectly,
solicit or attempt to persuade any person who was, at any time within the two
(2) year period before Executive’s Date of Termination, an employee or
independent contractor of the Company, to terminate his, her, or its
relationship with the Company; or
                    (iii) During the Restriction Period, directly or indirectly,
employ, hire, or retain any person who was an employee of the Company at any
time within the one (1) year period before Executive’s Date of Termination.
For the avoidance of doubt and without limitation, subsection (i) above is
intended, among other things, to prohibit, during the Employment Period and
Restriction Period, the solicitation by Executive of any customer, client, or
vendor of the Company for the benefit of or in furtherance of a Competitive
Business and the engagement or participation of Executive by or with any

8



--------------------------------------------------------------------------------



 



business that solicits or engages in business with any customer, client, or
vendor of the Company in furtherance of a Competitive Business.
               (b) Notwithstanding the foregoing, Executive may own up to a five
percent (5%) interest in a publicly traded corporation or other person engaged
in a Competitive Business.
               (c) For purposes hereof, “Restriction Period” means the period
beginning upon the Date of Termination and ending on the first anniversary
thereof.
     4.3. Remedies for Breach. Executive acknowledges that the provisions of
Sections 4.1 and 4.2 are reasonable and necessary for the protection of the
Company and that the Company may be irrevocably damaged if these provisions are
not specifically enforced. Accordingly, Executive agrees that, in addition to
any other legal or equitable relief or remedy available to the Company, the
Company shall be entitled to seek and may obtain an appropriate injunction or
other equitable remedy for the purposes of restraining Executive from any actual
or threatened breach of or otherwise enforcing these provisions (and that no
bond or security shall be required in connection therewith), together with an
equitable accounting of all earnings, profits, and other benefits arising from
such violation, which rights shall be cumulative.
     4.4. Modification. If a court determines that any of the restrictions
contained in Section 4.1 or Section 4.2 is unreasonable in terms of scope,
duration, geographic area, or otherwise, or any provision in Section 4.1 or
Section 4.2 is otherwise illegal, invalid, or unenforceable, then such
restriction or provision, as applicable, shall be reformed to the extent
necessary so that the same shall be rendered enforceable to the fullest extent
otherwise permissible under applicable law, and the parties hereto do hereby
expressly authorize any such court to so provide.
     Section 5. GENERAL PROVISIONS
     5.1. Termination of Prior Agreements. The parties hereby agree that any and
all prior agreements between Executive and the Company with respect to severance
payments or benefits are hereby terminated as of the date hereof, and any and
all such agreements shall be of no further force and effect from and after the
date hereof and the parties shall be released from any further obligations
thereunder. The foregoing, however, shall not be deemed to abrogate or otherwise
affect any of Executive’s obligations under the Company’s Code of Business
Conduct and Ethics as heretofore or hereafter in effect or any other restrictive
covenant binding upon Executive.
     5.2. Certain Rules of Construction.Number. The definitions contained in
Section 2 and elsewhere in this Agreement shall be equally applicable to both
the singular and plural forms.
               (b) “Including”; “Or.” The word “including” means and shall be
read as “including but not limited to” and the word “or” means “or” in the
nonexclusive sense, i.e., either “and” or “or.”

9



--------------------------------------------------------------------------------



 



               (c) Section and Subsection References. Except as otherwise
specified herein, references in this Agreement to Sections, subsections, and
paragraphs are references to the Sections, subsections, and paragraphs of this
Agreement.
               (d) Headings. The headings of the Sections, subsections, and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or affect the construction hereof.
               (e) “Herein.” Words such as “herein,” “hereinafter,” “hereof,”
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
               (f) “Person.” Except as may be expressly provided otherwise
herein, the word “person” includes an individual, corporation, general or
limited partnership, joint venture, limited liability company, business trust,
firm, association, or other form of business entity.
     5.3. Successors; Binding Agreement.
               (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement before the
effectiveness of any such succession shall be a breach of this Agreement. Unless
expressly provided otherwise, “Company” as used herein means the Company as
defined in this Agreement and any successor to its business or assets as
aforesaid.
               (b) This Agreement may not be assigned by Executive but shall
inure to the benefit of and be enforceable by Executive and Executive’s personal
or legal representatives, executors, administrators, heirs, distributees,
devisees and legatees. If Executive dies while any amounts remains payable to
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee or, if there is no such designee, to Executive’s
estate.
     5.4. No Contract of Employment. Executive acknowledges that Executive’s
employment with the Company is “at will.” This Agreement does not and is not
intended to confer upon Executive any right of continued or future employment by
the Company or any right to compensation or benefits from the Company except the
rights specifically stated herein, and shall not limit the right of the Company
to terminate Executive’s employment at any time with or without Cause.
     5.5. Notices. All notices, demands, and other communications required or
permitted by this Agreement shall be in writing and shall be deemed to have been
duly given (i) when personally delivered, (ii) when transmitted by telecopy,
electronic, or digital transmission with receipt confirmed, (iii) one day after
delivery to an overnight air courier

10



--------------------------------------------------------------------------------



 



guaranteeing next day delivery, or (iv) upon receipt if sent by certified or
registered mail. In each case, notice shall be addressed as follows:

     
If to Executive:
  As set forth below Executive’s signature
 
  to this Agreement
 
   
If to the Company:
  Coleman Cable, Inc.
 
  1530 Shields Drive
 
  Waukegan, Illinois 60085

 
  Attention: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon actual receipt.
     5.6. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. A counterpart signature page delivered
by fax or other electronic means shall be as effective as the original thereof.
     5.7. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Illinois (without regard to
any provision that would result in the application of the laws of any other
state or jurisdiction).
     5.8. Nondisparagement. The Company and Executive agree that neither will
knowingly make any false statement intended or reasonably likely to disparage or
defame the other to any person not a party to this Agreement relating to the
employment relationship between the Company and Executive, the Company’s
business, or Executive’s performance.
     5.9. ARBITRATION OF DISPUTES.
               (a) Any claims (including counterclaims and cross-claims) and
disputes between the parties arising out of or in any way relating to this
Agreement or Executive’s employment with the Company shall (except as permitted
by subsection (b)) be resolved by submission to binding arbitration before a
single neutral arbitrator, who shall be a member of the Bar of the State of
Illinois, in accordance with the Commercial Arbitration Rules and Procedures of
the American Arbitration Association (AAA) then in effect. Such arbitration
shall be held in Chicago, Illinois.
               (b) Notwithstanding subsection (a) or any other provision of this
Agreement, either party shall have the right to apply to a court having
appropriate jurisdiction to seek injunctive or other equitable or nonmonetary
relief, on either an interim or permanent basis, in respect of any claim arising
out of or in connection with this Agreement or Executive’s employment with the
Company.
     5.10. Attorneys’ Fees. If any legal action, arbitration, or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, or default in connection with any of the provisions of
this Agreement, the prevailing party (as determined by the court or arbitrator)
shall be entitled to recover reasonable attorneys’ fees

11



--------------------------------------------------------------------------------



 



and other costs incurred in such action, arbitration, or other proceeding,
including any appeal thereof, in addition to any other relief to which such
party may be entitled. Any award of attorneys’ fees or costs to Executive shall
not affect the award of any attorneys’ fees or costs eligible for reimbursement
in any other calendar year, and all such reimbursements must be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred.
     5.11. Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding between the Company and Executive with respect to
the subject matter hereof, and no representations, promises, agreements, or
understandings, written or oral, not herein contained shall be of any force or
effect. This Agreement shall not be changed unless in writing and signed by both
Executive and the Company.
     5.12. Executive’s Acknowledgment. Executive acknowledges (i) that Executive
has had the opportunity to consult with independent counsel of Executive’s own
choice concerning this Agreement, and (ii) that Executive has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on Executive’s own judgment.
     5.13. Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary, the payments provided by this Agreement are intended
to be exempt from or comply with Section 409A of the Code and the interpretive
guidance thereunder. The Agreement shall be construed and interpreted in
accordance with such intent.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Severance and
Restrictive Covenant Agreement as of the date and year first above written.

            COLEMAN CABLE, INC.
      By:   /s/ G. Gary Yetman       Its:  President and CEO          

            EXECUTIVE:
      /s/ Kenneth A. McAllister      Name:   Kenneth A. McAllister   

            Address:
                        Facsimile: (     )                         

13